 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STORZ MANAGEMENT COMPANY, a                      No. 2:18-cv-0068 TLN DB
      California Corporation, and STORZ
12    REALTY, INC.,

13                         Plaintiffs,                 ORDER
14            v.

15    ANDREW CAREY, an individual, and
      MARK WEINER, an individual,
16

17                         Defendants.

18

19           This action came before the undersigned on October 25, 2019, for hearing of defendants’

20   motion to compel. (ECF No. 99.) Attorney Andrew Bluth appeared on behalf of the plaintiffs.

21   Attorney James Kachmar appeared on behalf of the defendants.

22           Upon consideration of the arguments on file and those made at the hearing, and for the

23   reasons set forth on the record at that hearing, IT IS HEREBY ORDERED that defendants’

24   October 4, 2019 motion to compel (ECF No. 99) is denied without prejudice to renewal.

25   Dated: October 29, 2019

26
27
     DLB:6
28   DB\orders\orders.civil\storz0068.oah.102519

                                                      1
